               IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO


UNITED STATES OF AMERICA,

     Plaintiff,

               v.                        Criminal No. 17-533 (FAB)

CRISTIAN SERRANO-DELGADO [3],

     Defendant.



                      MEMORANDUM AND ORDER

BESOSA, District Judge.

     Before the Court are several motions in limine by defendant

Cristian Serrano-Delgado (“Serrano”) and the United States in

preparation for the trial scheduled for December 6, 2018.        (Docket

Nos. 153, 156, 158, 159.)

I.   United States’   Motion   Seeking    Preclusion   of   Self-Serving
     Hearsay

     The United States moves to preclude Serrano from “eliciting

his self-serving out-of-court statements during trial” through

third-party witnesses because “[s]uch self-serving statements are

inadmissible . . . hearsay.”    (Docket No. 153 at p. 1.)        Federal

Rule of Evidence 801 (“Rule 801”) prohibits hearsay, which is a

statement that “the declarant does not make while testifying at

the current trial or hearing” and that “a party offers in evidence

to prove the truth of the matter asserted in the statement.”        Fed.

R. Evid. 801(c).
Criminal No. 17-533 [3] (FAB)                                           2

      Despite the exceptions to the hearsay prohibition, no hearsay

exception permits a defendant to introduce self-serving, out-of-

court statements to prove the truth of the matter.             See, e.g.,

United States v. Rivera-Hernández, 497 F.3d 71, 82 n.5 (1st Cir.

2007) (internal citation omitted) (“To be received in evidence an

admission . . . must be contrary to that party’s position at the

time of the trial.”); United States v. Palow, 777 F.2d 52, 56 (1st

Cir. 1985) (stating that Rule 801(d)(2)(A) was “designed to exclude

the introduction of self-serving statements by the party making

them”).   Serrano cannot present his own self-serving, out-of-court

statements through third parties.       Accordingly, the Court GRANTS

the United States’ motion to preclude Serrano from presenting to

the   jury   self-serving   hearsay   through   third-party    witnesses.

(Docket No. 153.)

II.   United States’ Motion Seeking Preclusion            of     Improper
      Testimony as to Serrano’s State of Mind

      The United States moves to preclude Serrano from “eliciting

testimony from any third-party witness as to his own state of mind

on the night of September 11, 2017.”       (Docket No. 159 at p. 1.)

According to Federal Rule of Evidence 602, “A witness may testify

to a matter only if evidence is introduced sufficient to support

a finding that the witness has personal knowledge of the matter.”

Fed. R. Evid. 602.    Consequently, Serrano cannot elicit testimony
Criminal No. 17-533 [3] (FAB)                                                       3

from any third-party witness as to Serrano’s own state of mind.

See, e.g., Combs v. Cordish Co., No. 14-0227, 2018 WL 1464033, at

*12 (W.D. Mo. Mar. 23, 2018) (“Beliefs, perceptions, and feelings

about another person’s state of mind are precluded.”).                    The Court

GRANTS the United States’ motion to preclude third-party witnesses

from testifying as to Serrano’s mental state.                (Docket No. 159.)

III. Serrano’s Motion to Preclude Evidence and Request for More
     Specific Designation of Evidence

       Serrano moves to preclude the United States from presenting

certain evidence and requests that the United States provide a

more   specific   designation        of    evidence.         (Docket   No.    156.)

According to Serrano, the Court should preclude the United States

from (1) mentioning that the deceased victim is an off-duty police

officer; (2) presenting autopsy photos to the jury; (3) presenting

Valentín’s   hospital     records         to   the   jury;    and   (4)    defining

“reasonable doubt” or “beyond a reasonable doubt” to the jury.

Id. at pp. 1-3.      Serrano also argues that the United States’

designation of evidence is too broad.                (Docket No. 156 at pp. 2-

3.)

       The fact that the deceased victim is an off-duty police

officer provides relevant context for the jury.                “To be relevant,

evidence   need   only   tend   to    prove      the   government’s       case,   and

evidence that adds context and dimension to the government’s proof
Criminal No. 17-533 [3] (FAB)                                      4

of the charges can have that tendency.”   United States v. Mangual-

Santiago, 562 F.3d 411, 428 (1st Cir. 2009) (citation omitted).

The deceased victim discharged his weapon against Valentín.     That

the deceased victim was an off-duty police officer may provide

context as to why the victim was in possession of a firearm or why

law enforcement officers reacted as they did in response to the

shooting.   Moreover, the victim’s status as an off-duty police

officer does not create unfair prejudice against Serrano.       See,

e.g., United States v. Smith, 292 F.3d 90, 99 (1st Cir. 2002).

Accordingly, the Court DENIES Serrano’s request to preclude the

United States from introducing the deceased victim’s status as an

off-duty police officer to the jury.   (Docket No. 156 at p. 1.)

     With respect to the autopsy photographs, “the evidentiary

account of what a defendant has thought and done can accomplish

what no set of abstract statements ever could, not just to prove

a fact but to establish its human significance.”    United States v.

Sampson, 486 F.3d 13, 43 (1st Cir. 2007) (affirming the use of

autopsy photographs in a death penalty case).      The United States

intends to use the autopsy photographs to help its expert explain

the autopsy report and the basis for his conclusions.        (Docket

No. 160 at p. 3.)   While Serrano may be willing to stipulate the

cause of the victim’s death, “[t]he prosecution ordinarily may not

be forced to eliminate gruesome details of a killing . . . or the
Criminal No. 17-533 [3] (FAB)                                               5

degree of malevolence exhibited by the defendant through a defense-

proffered stipulation.”        United States v. Tavares, 21 F.3d 1, 3

(1st Cir. 1994) (en banc).       The United States may present autopsy

photographs within limits to be determined at trial. Consequently,

the Court DENIES without prejudice Serrano’s request to preclude

the autopsy photographs.       (Docket No. 156 at p. 1.)

     The United States is not required to provide a more specified

designation of evidence.        According to Federal Rule of Criminal

Procedure 12(b)(4) (“Rule 12”), “At the government’s discretion

. . . the government may notify the defendant of its intent to use

specified evidence at trial.”           Fed. R. Crim. P. 12(b)(4)(A).

Additionally, “[a]t the defendant’s request . . . the defendant

may . . . request notice of the government’s intent to use (in its

evidence-in-chief at trial) any evidence that the defendant may be

entitled to discover under Rule 16.” Fed. R. Crim. P. 12(b)(4)(B).

Rule 12 must not be used “to force the government to decide

precisely which documents provided in discovery it will offer at

trial” or “to prevent it from using any that it does not so

designate as a matter of trial tactics.”            United States v. El-

Silimy, 228 F.R.D. 52, 57 (D. Me. 2005).             The United States’

designation    of   evidence   satisfies    the   Rule   12   requirements.

Accordingly,    the   Court    DENIES   Serrano’s   request    for   a   more

specified designation of evidence.         (Docket No. 156 at pp. 1-3.)
Criminal No. 17-533 [3] (FAB)                                                  6

      Because the United States does not intend on presenting

Valentín’s hospital records or defining “reasonable doubt” or

“beyond a reasonable doubt” to the jury, see Docket No. 160 at

pp. 4-5, Serrano’s motion as to those issues is MOOT.                    (Docket

No. 156 at pp. 2-3.)

IV.   United States’ Amended Designation of Evidence and Request
      for Reciprocal Discovery

      The United States provides an amended designation of evidence

and requests certain discovery from Serrano.                 (Docket No. 158.)

The   Court    GRANTS     the   United   States’   discovery    request.    Id.

Serrano will produce all reciprocal discovery to the United States

no later than December 5, 2018.

V.    Conclusion

      For the reasons above, Serrano’s motion is DENIED (Docket

No. 156)      and   the   United   States’   motions   are     GRANTED   (Docket

Nos. 153, 158 and 159).

      IT IS SO ORDERED.

      San Juan, Puerto Rico, December 4, 2018.


                                             s/ Francisco A. Besosa
                                             FRANCISCO A. BESOSA
                                             UNITED STATES DISTRICT JUDGE
